    2:18-cv-02148-CSB-EIL # 21   Page 1 of 8                                       E-FILED
                                                    Tuesday, 09 October, 2018 11:06:28 AM
                                                              Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS

PRAIRIE RIVERS NETWORK,             )
                                    )
           Plaintiffs,              ) No. 2-18-cv-02148
                                    )
    v.                              ) Hon. Judge Colin S. Bruce
                                    )
DYNEGY MIDWEST GENERATION,          )
LLC                                 )
                                    )
           Defendant.               )


         REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
        2:18-cv-02148-CSB-EIL # 21            Page 2 of 8



       Defendant Dynegy Midwest Generation, LLC’s (“Dynegy”) Motion to Dismiss presents

a straightforward argument: the Seventh Circuit has held that discharges to groundwater are not

subject to the Clean Water Act (“CWA”). Plaintiff Prairie Rivers Network attempts to avoid

dismissal of its Complaint, which is based on alleged discharges to groundwater, by misstating

controlling precedent, invoking a wide body of inapplicable case law, and arguing that a CWA

permit may somehow be enforced here based on alleged activities that are outside the CWA’s

jurisdiction. Dynegy’s Reply explains that each of Plaintiff’s attempts are in error.

I.     Oconomowoc Fundamentally Bars Plaintiff’s Claims.

       Dynegy’s Motion explains that dismissal is required because the allegations in both

Counts of the Complaint exclusively concern discharges to groundwater allegedly hydrologically

connected to navigable water. The Seventh Circuit has established that the CWA does not

“assert[] authority over ground waters, just because these may be hydrologically connected with

surface waters” and that claims based on such allegations should be dismissed. Oconomowoc, 24

F.3d at 965. 1 Plaintiff attempts to avoid that same outcome here by misstating the facts of

Oconomowoc. Specifically, Plaintiff claims that “Oconomowoc . . . focused on the narrow

question of whether the CWA governs discharges into groundwater itself, absent evidence that




1
  Among other errors, Plaintiff’s Response wrongfully contends that “Dynegy does not dispute”
key elements of its claim, including the assertion that the impoundments are “point sources.”
Plaintiff’s Response in Opposition to Motion to Dismiss with Incorporated Memorandum of Law
at 8-9 (ECF 19) (“Response”). That contention mistakes Dynegy’s use of the proper standard of
review at this stage for factual admissions. See Memorandum in Support of Defendant’s Motion
to Dismiss at 6-7 (ECF 15) (“Dynegy’s Memo in Support”). In fact, if this case is not dismissed,
Dynegy will contest key factual allegations in the Complaint. Nor does Dynegy concede that, as
a matter of law, the impoundments are “point sources” based on the allegations in the Complaint.
In this regard, the District Court of Massachusetts recently determined as a matter of law that
groundwater flowing through a landfill is not a discharge from a point source. Toxics Action
Center, Inc., et al. v. Casella Waste Systems, Inc., et al., No. 4:17-cv-40089, slip op. at 10-12 (D.
Mass. Sept., 30, 2018). A similar analysis should apply here.
                                                 1
         2:18-cv-02148-CSB-EIL # 21           Page 3 of 8



the groundwater discretely conveyed pollution into navigable water.” Response at 14 (emphasis

omitted). To the contrary, Oconomowoc unmistakably involved discharges to groundwater

alleged to be hydrologically connected to navigable water.

        That Plaintiff’s “hydrological connection” theory was specifically argued to, and rejected

by, the district court and the Seventh Circuit in Oconomowoc is demonstrated by both the text of

the district court decision and the underlying district court and Seventh Circuit pleadings, all of

which Plaintiff ignores. 2 For example, the Oconomowoc complaint is predicated upon

allegations that contaminants would “migrate out of the pond, into the groundwater . . . and will

be . . . discharged into nearby wetlands and surface waters that are waters of the United States.”

Oconomowoc, Compl. ¶ 50 (Jul. 30, 1993), attached as Exhibit 1 to Decl. of Daniel J. Deeb.

The district court in Oconomowoc was compelled to accept those allegations as true at the

motion to dismiss stage, but it still found that the CWA did not apply. 1993 WL 668975, at *3;

see Hishon v. King & Spalding, 467 U.S. 69, 73 (1984) (describing the applicable standard of

review). 3

        The hydrological connection theory argument was also squarely presented to the Seventh

Circuit. Indeed, plaintiff-appellant’s Statement of Issues plainly stated: “Is the intentional

discharge of pollutants into a shallow groundwater aquifer which is hydrologically connected to

nearby navigable waters of the United States subject to regulation under the Clean Water Act?”



2
  See Dynegy’s Memo in Support at 8 (discussing the Oconomowoc district court decision, No.
93-0707, 1993 WL 668975, at *3 (E.D. Wis. Sept. 24, 1993), aff’d 24 F.3d 962 (7th Cir. 1994)).
3
  As it does with Oconomowoc, Plaintiff argues that the Western District of Michigan’s decision
in Kelley v. United States is “inapposite” because it does not “discuss[] any evidence . . . that the
groundwater . . . was . . . conveying pollution to surface waters.” Response at 14 n.11. Again,
Plaintiff disregards the relevant standard. Because Kelley was decided on a motion to dismiss,
the court was obligated to accept the plaintiff’s allegation that contaminated groundwater was
“migrating downgradient . . . and eventually discharging into [Lake Michigan].” 618 F. Supp.
1103, 1105 (W.D. Mich. 1985).
                                                  2
         2:18-cv-02148-CSB-EIL # 21           Page 4 of 8



Oconomowoc, Plaintiff-Appellant’s Brief at 3 (Nov. 15, 1993), attached as Exhibit 2 to Decl. of

Daniel J. Deeb; see id. at 30-37 (emphasizing the complaint’s allegations of discharge of

pollutants to CWA-regulated wetlands). Thus, the Seventh Circuit clearly rejected this theory

when it upheld the suit’s dismissal. 24 F.3d at 965. In sum, Plaintiff’s statement that the

Seventh Circuit did not consider the “hydrological connection” theory is simply wrong. It did

and rejected it. 4

II.     Plaintiff Presents No Basis for the Court to Ignore Oconomowoc.

        Shrugging off this binding Seventh Circuit precedent, Plaintiff instead asks the Court to

look to purported “volumes of authority” from other circuits that it says support its hydrological

connection theory. Response at 14. First, even assuming Plaintiff’s characterization is correct,

Oconomowoc is still controlling. 5 Second, those “volumes” do not, in fact, show what Plaintiff

claims. Instead, in just the past month, two additional cases have been decided that specifically

reject Plaintiff’s theory. In Ky. Waterways Alliance, the Sixth Circuit, addressing discharges to

groundwater from CCR impoundments, held that “[t]he CWA’s text . . . forecloses the

hydrological connection theory.” No. 18-5115, slip op. at 11 (6th Cir. Sept. 24, 2018). 6 That



4
  Plaintiff also curiously relies upon Inland Steel Co. v. EPA, 901 F.2d 1419 (7th Cir. 1990), a
decision decided four years before Oconomowoc. Cf. Response at 15. In fact, Oconomowoc
noted that it answered a question that Inland Steel had reserved. 24 F.3d 965.
5
  See Hart v. Wal-Mart Stores, Inc. Assocs.’ Health & Welfare Plan, 360 F.3d 674, 680 (7th Cir.
2004) (“[I]t would generally be an abuse of discretion for a district court to follow out-of-circuit
precedent which conflicts with binding precedent from its own circuit.”).
6
  Plaintiff acknowledges the Ky. Waterways Alliance decision in its Response, but argues that it
was wrongly decided. Response at 11 n.9. A recent decision from the Fourth Circuit also
undercuts much of Plaintiff’s Response by holding that discharges to groundwater from CCR
impoundments (similar to those at issue in this case) do not constitute point source discharges.
Sierra Club v. Virginia Electric Co., No. 17-1895, slip op. at 15 (4th Cir. Sept. 12, 2018)
(“[D]iffuse seepage [from the impoundments] . . . was a generalized, site-wide condition that
allowed rainwater to distribute . . . [contaminants] widely into . . . groundwater. . . . Thus,
the . . . [impoundments] could not be characterized as discrete ‘points,’ nor did they function as
conveyances.”). This holding, and the Sixth Circuit’s statement in Ky. Waterways Alliance that
                                                 3
        2:18-cv-02148-CSB-EIL # 21            Page 5 of 8



theory, it held, is also inconsistent with Congress’s intent in enacting the CWA – to only regulate

certain types of discharges. Id. at *15; see also Tenn. Clean Water Net. v. TVA, No. 17-6155,

slip op. at 9 (6th Cir. Sept. 24, 2018).

        These decisions, together with the Fifth Circuit and district court decisions cited in

Dynegy’s Memo in Support, show that Oconomowoc’s rejection of the hydrological connection

theory is far from an outlier. See Dynegy’s Memo in Support at 9-10. Regardless,

Oconomowoc, not decisions from other circuits, is controlling and should be applied here.

III.    Like Count 1, Plaintiff’s Count 2 Fails.

        In an attempt to save its Count 2, Plaintiff asserts that its CWA citizen suit can somehow

proceed in the absence of a discharge regulated under the CWA. It cannot. 7 Count 2 alleges that

discharges of pollutants to groundwater (the same alleged discharges that underlie Count 1)

violate certain standard conditions of the Vermilion Power Station’s National Pollutant

Discharge Elimination System permit (the “Permit”). Specifically, Count 2 asserts that such

groundwater discharges are violating 33 U.S.C. § 1311(a) (“Section 1311(a)”). Compl. ¶ 74

(“Dynegy has violated and is continuing to violate the CWA, 33 U.S.C. § 1311(a).”). Plaintiff’s

Response reiterates that the basis for Count 2 is an alleged violation of Section 1311(a).

Response at 18 (“Plaintiff has asserted a viable claim that Dynegy’s unauthorized discharges

violate 33 U.S.C. § 1311(a) because the discharges violate the conditions of the Permit.”).




it will likely follow the Fourth Circuit’s reasoning on that point, call into question much of the
other prior Fourth Circuit and Sixth Circuit case law cited in Plaintiff’s Response. Ky
Waterways Alliance, slip op. at 12 n.8 (“[Plaintiffs] contend that the coal ash ponds are point
sources. We doubt the correctness of that position.”).
7
  While the specific Permit conditions Plaintiff alleges have been violated derive from Illinois
regulations implementing the CWA (see Compl. ¶¶ 67 – 73), Count 2 of the Complaint (like
Count 1) is wholly premised on CWA jurisdiction. Id. ¶ 74.
                                                  4
        2:18-cv-02148-CSB-EIL # 21            Page 6 of 8



       But a violation of Section 1311(a) requires a discharge to navigable waters: “Except as in

compliance with this section and sections 1312, 1316, 1317, 1328, 1342, and 1344 of this title,

the discharge of any pollutant by any person shall be unlawful.” 33 U.S.C. § 1311(a) (emphasis

added). In other words, as relevant to this case, “the discharge of any pollutant” is unlawful,

unless it is in compliance with the Permit (which was issued pursuant to 33 U.S.C. § 1342).

Therefore, in order to establish liability under Section 1311(a), as Plaintiff seeks to do in Count

2, Plaintiff must show that the conditions it alleges in Count 2 both (A) constitute “the discharge

of any pollutant,” and (B) are not “in compliance” with the Permit.

       Plaintiff has failed to meet condition (A) because, as in Count 1, Oconomowoc establishes

that discharges to groundwater do not constitute “the discharge of any pollutant,” under the

CWA. Under the CWA, the term “the discharge of any pollutant” means (in relevant part)

“addition of any pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12);

Oconomowoc, 24 F.3d at 963 (7th Cir. 1994). As described in Dynegy’s Memo in Support and

in Part I above, discharges to groundwater, even groundwater hydrologically connected to

navigable waters, do not constitute “the discharge of any pollutant” under the CWA. Therefore,

the discharges Plaintiff has alleged are not actionable under Section 1311(a), even if those

alleged discharges are not “in compliance” with the Permit, as Plaintiff alleges. If they are

actionable, it is in the Illinois state regulatory system, as there is no CWA jurisdiction here. For

that reason, Count 2 – like Count 1 – should be dismissed.

IV.    Conclusion

       For the reasons stated here and in Dynegy’s Memo in Support, Dynegy’s Motion to

Dismiss should be granted and Plaintiff’s Complaint stricken from this Court’s docket with

prejudice.



                                                  5
       2:18-cv-02148-CSB-EIL # 21   Page 7 of 8



Dated: October 5, 2018.                    Respectfully submitted,
                                           /s/    Daniel J. Deeb
                                           Daniel J. Deeb
                                           Joshua R. More
                                           J. Michael Showalter
                                           Ryan C. Granholm
                                           Schiff Hardin LLP
                                           ddeeb@schiffhardin.com
                                           (312) 258-5500
                                           233 South Wacker Drive, Ste. 7100
                                           Chicago, IL 60606

                                           P. Stephen Gidiere III
                                           Balch & Bingham LLP
                                           sgidiere@balch.com
                                           (205) 251-8100
                                           1901 6th Avenue North, Suite 1500
                                           Birmingham, AL 35203

                                           Michael L. Raiff
                                           Gibson, Dunn & Crutcher LLP
                                           mraiff@gibsondunn.com
                                           (214) 698-3100
                                           2100 McKinney Avenue, Suite 1100
                                           Dallas, Texas 75201


                                           Attorneys for Defendant Dynegy Midwest
                                           Generation, LLC




                                       6
        2:18-cv-02148-CSB-EIL # 21           Page 8 of 8



                                 CERTIFICATE OF SERVICE


       I hereby certify that on October 5, 2018, I electronically filed the foregoing Reply in

Support of Dynegy’s Motion to Dismiss, with the Court’s CM/ECF system, which caused an

electronic copy of this filing to be served on counsel for Plaintiff Prairie Rivers Network.



                                                      /s/    Daniel J. Deeb
                                                      Schiff Hardin LLP
                                                      233 South Wacker Drive, Suite 7100
                                                      Chicago, IL 60606

                                                      Attorneys for Defendant Dynegy Midwest
                                                      Generation, LLC




                                                 7
